In an action, inter alia, to recover immediate possession of certain chattels, the plaintiff appeals from an order of the Supreme Court, Queens County, dated June 19, 1979, which denied its motion for an order of seizure on the ground of the Statute of Limitations. Order reversed, on the law, with one bill of $50 costs and disbursements payable jointly by respondents and motion for an order of seizure granted. The arrangement between the parties constituted a bailment. Where this type of relationship exists, the Statute of Limitations begins to run when the bailor demands the property and the bailee refuses to deliver it (Pine Hill Concrete Mix Corp. v Alto Corp., 25 AD2d 608, affd 19 NY2d 770). The appellant bailor demanded the return of the hoists approximately one month before this action was commenced. This is well within the three-year period in which an action to recover a chattel must be commenced (see CPLR 214, subd 3). Thus, the action and the simultaneous motion for an order of seizure were timely, and Special Term erred in denying the motion on this ground. Hopkins, J. P., Damiani, Gibbons and Cohalan, JJ., concur.